
	

115 SJ 16 IS: Approving the discontinuation of the process for consideration and automatic implementation of the annual proposal of the Independent Medicare Advisory Board under section 1899A of the Social Security Act.
U.S. Senate
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		115th CONGRESS
		1st Session
		S. J. RES. 16
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2017
			Mr. Wyden (for himself, Mr. Heinrich, and Ms. Stabenow) introduced the following joint resolution; which was read twice and referred to the Committee on Finance
		
		JOINT RESOLUTION
		Approving the discontinuation of the process for consideration and automatic implementation of the
			 annual proposal of the Independent Medicare Advisory Board under section
			 1899A of the Social Security Act.
	
	
 That Congress approves the discontinuation of the process for consideration and automatic implementation of the annual proposal of the Independent Medicare Advisory Board under section 1899A of the Social Security Act.
		
